Citation Nr: 0924144	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1946 to January 
1948.  He died in November 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By letter received in July 2008, the appellant expressed an 
interest in appointing Glorioso S. Ganuelas as her legal 
representative to replace Disabled American Veterans (DAV).  
In a September 2008 letter, she was informed that Mr. 
Ganuelas could not be considered her representative until 
VA's Office of the General Counsel had accredited him.  See 
generally 38 C.F.R. § 20.600 et seq.  By letter received in 
April 2009, the appellant noted that the DAV was her official 
representative before the Board.  

In a letter received in May 2006, the appellant claimed 
entitlement to improved pension benefits.  Because this claim 
has not been adjudicated by the RO, it is referred back to 
the RO for adjudication.

In a letter received in May 2006, the appellant asserted that 
she was entitled to additional compensation as the Veteran's 
spouse between 1948 and 1985.  The Board notes that, in its 
August 2004 decision, an earlier effective date for 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 was granted effective November 25, 1985.  As explained 
in a June 2006 notice, the appellant was informed that she 
was not entitled to death benefits earlier than the date of 
the Veteran's death.  The Board also notes that, by rating 
decision in February 2008, the appellant was awarded aid and 
attendance benefits effective January 30, 2008.  To date, 
notices of disagreement have not been received.  There is no 
subsequent correspondence from the appellant expressing 
disagreement with the rating or effective date assigned.  
Accordingly, these issues are no longer in appellate status.  
See Grantham v. Brown, 114 F .3d 1156 (1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 1985.  

2.  The January 2001 award of retroactive disability 
compensation benefits was made after the Veteran's death.

3.  The Veteran did not have a claim for VA benefits pending 
at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in June 2006, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit evidence 
demonstrating her entitlement to accrued benefits, including 
evidence showing that the Veteran had a pending claim for VA 
benefits at the time of his death.  The appellant also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
appellant be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting the appellant's claim of 
entitlement to accrued benefits.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the June 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file; the appellant has not contended otherwise.  
Because this is a claim for accrued benefits, there is no 
duty to provide an examination.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
appellant and no further action is necessary to meet the 
requirements of the VCAA.

The appellant seeks entitlement to accrued benefits.  
Specifically, the appellant contends that she is entitled to 
accrued benefits at the 100 percent rate for the Veteran's 
service-connected schizophrenia prior to July 1959.  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  A claim for 
death pension, compensation, or dependency and indemnity 
compensation (DIC) by a surviving spouse is deemed to include 
claim for any accrued benefits.  Id.  The Board notes that, 
although the appellant's claim for accrued benefits was 
received in May 2006 (21 years after the Veteran's date of 
death), her claim for DIC was received timely in November 
1985. 

The Board notes that a Veteran's claim is terminated by his 
death.  Richard v. West, 161. F.3d 719, 723 (Fed. Cir. 1998).  
In order for a claimant to be entitled to accrued benefits, 
"the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998)).  

Entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 C.F.R. 
§ 3.1000; Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  
The Board notes that for deaths prior to December 16, 2003, 
the maximum awarded for accrued benefits is two years prior 
to the Veteran's death.  See Nolan v. Nicholson, 20 Vet. App. 
340, 347 (2006).        
                              
At the time of the Veteran's death in November 1985, service 
connection was in effect for active catatonic type 
schizophrenic reaction ("schizophrenia").  By rating 
decision in April 1949, the Veteran was awarded a 30 percent 
rating for service connection for service-connected 
schizophrenia effective March 24, 1949.  By rating decision 
in June 1951, he was awarded a 30 percent rating for service-
connected schizophrenia from March 24, 1949 to December 12, 
1950, and a 70  percent rating from February 1, 1948 to March 
23, 1949, and a 70 percent rating from December 13, 1950.  By 
rating decision in August 1957, he was awarded a 70 percent 
rating from December 13, 1950 to October 8, 1957, and a 50 
percent rating from October 9, 1957 for service-connected 
schizophrenia.  In July 1959, the RO granted a 50 percent 
rating from October 9, 1957 to July 1, 1959; and a 100 
percent rating from July 2, 1959 for service-connected 
schizophrenia.  By rating decision in June 1977, the Veteran 
was awarded a 70 percent rating from September 1, 1977 for 
service-connected schizophrenia.  By rating decision in March 
1980, it was noted that the Veteran had a 100 percent rating 
from May 11, 1979 for service-connected schizophrenia.  The 
Board also notes that, at he time of the Veteran's death, 
service connection also was in effect for malaria, evaluated 
as zero percent disabling (non-compensable) effective 
February 1, 1948.  

The Veteran did not initiate an appeal with respect to any of 
these rating decisions.  Consequently, all of these decisions 
became final.  See 38 U.S.C.A. § 7105.  Thus, at the time of 
the Veteran's death, none of these claims were pending.  
Additionally, at the time of his death, the Veteran did not 
have a claim pending for an effective date earlier than July 
2, 1959, for the grant of a 100 percent rating for service-
connected schizophrenia.  Because the Veteran had no claim 
pending at the time of his death, the appellant's claim for 
an award for accrued benefits must be denied.  Further, the 
Board acknowledges that, by rating decision in January 2001, 
the RO found that the June 1977 rating decision reducing the 
evaluation of 100 percent was a clear and unmistakable error 
(CUE) and that the restoration of the 100 percent evaluation 
was warranted from September 1, 1977.  The Board notes, 
however, that this is not the case where the Veteran had been 
awarded retroactive benefits before he died.  The corrected 
award of a 100 percent rating was made after his death.  
Accordingly, there was no existing rating decision at the 
time of his death that awarded him the retroactive disability 
compensation.  38 U.S.C.A. § 5121(a); See also Lavrenz v. 
Nicholson, No. 04-715, 2006 WL 3200121, at * 3 (Vet. App. 
Nov. 3, 2006).  Thus, the appellant is not entitled to 
"benefits awarded but unpaid" at the time of the Veteran's 
death.  38 U.S.C.A. § 5121(a); see Nolan, 20 Vet. App. at 
351.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


